Citation Nr: 0910551	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-29 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for sleep apnea.

2.	Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1983 and January 2002 to April 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied service connection for sleep apnea 
and a right knee disability.

This case was previously before the Board in March 2008, when 
it was remanded for further evidentiary development.  

For the reasons set forth below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  


REMAND

A remand by the United States Court of Appeals for Veterans 
Claims (Court) or the Board confers on the claimant the right 
to compliance with the remand orders as a matter of law.  
Where the remand orders of the Board are not satisfied, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In March 2008, the Board remanded this case for further 
development.  Specifically, the AMC was asked to: (1) 
schedule the Veteran for a VA examination to determine the 
etiology and severity of his sleep apnea; (2) obtain 
treatment records from all non-VA and VA medical providers 
who treated or evaluated the Veteran for a right knee 
disability since March 2003; and (3) schedule the Veteran for 
a VA examination by an appropriate specialist to determine 
the etiology and severity of any current right knee 
disability.  

The record shows that the AMC scheduled the Veteran for a 
sleep study in April 2008.  The claims file also contains the 
requested treatment records.  However, the record does not 
show that the AMC requested a VA examination to determine the 
etiology and severity of the Veteran's right knee disability.  
Therefore, this matter must be remanded as a matter of law.

Additionally, the record shows that the Veteran's April 2008 
sleep study was cancelled because the Veteran failed to 
report.  Ordinarily, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, the claim is rated based on the 
evidence of the record.  38 C.F.R. § 3.655.  Here, however, 
the record indicates that the examination may have been 
cancelled automatically because the Veteran failed to confirm 
the appointment.  Further, the evidence does not show that 
the Veteran was notified of the consequences of failing to 
report for a VA examination without good cause.  Therefore, 
the Board will afford the Veteran an opportunity to explain 
his failure to report for the scheduled examination and, if 
warranted, provide him with an additional examination.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination by an appropriate 
specialist to determine the etiology 
and severity of any current right knee 
disability.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current right knee condition is related 
to the right knee injury that occurred 
in service in January 2002.  Any 
opinions expressed must be accompanied 
by a complete rationale.  The claims 
folder must be made available to the 
medical reviewer and the examination 
report should note review of the 
folder. 

2.	Advise the Veteran of the potential 
effect of 38 C.F.R. § 3.655(b) and 
provide him an opportunity to show good 
cause for his failure to report for the 
April 2008 sleep study.  If good cause 
is shown by the Veteran, reschedule him 
for an appropriate examination in 
connection with sleep apnea claim.  The 
examiner is asked to provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the Veteran's sleep apnea 
was caused by his service from 
September 1980 to September 1983.  The 
examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that the Veteran's sleep 
apnea was aggravated by his service 
from January 2002 to April 2002.  Any 
opinions expressed must be accompanied 
by a complete rationale.  The claims 
folder must be made available to the 
medical reviewer, and the examination 
report should note review of the 
folder. 

3.	Then, readjudicate the claims on 
appeal.  If the benefits sought remain 
denied, issue a supplemental statement 
of the case and allow the appropriate 
period of time for response.  Then 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 

or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


